Citation Nr: 0212761	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 based on VA hospital care 
and medical treatment rendered between February 1998 and 
September 1998.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
May 1947, and from November 1950 to May 1956.  The veteran 
died in September 1998.  The appellant is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case was remanded by the Board in 
December 2001; it was returned to the Board in August 2002.

The Board initially notes that a December 1998 rating 
decision denied entitlement to service connection for the 
cause of the veteran's death, concluding that the veteran's 
death was unrelated to either his periods of service or to 
any service-connected disability.  In a February 1999 
statement, the appellant requested that VA reconsider the 
December 1998 denial of entitlement to Dependents' Indemnity 
Compensation, and indicated that she believed entitlement to 
compensation for the cause of the veteran's death was 
warranted pursuant to 38 U.S.C.A. § 1151; she did not express 
a desire for appellate review of the December 1998 rating 
decision.  See 38 C.F.R. § 20.201 (2001); Gallegos v. 
Principi, 283 F.3d 1309 (2002).  In a July 1999 rating 
decision, entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death was denied; no 
other basis for compensation was considered in that decision.  
In November 1999, the appellant's representative indicated 
that the appellant disagreed with the July 1999 rating 
decision.  In her VA Form 9 received in May 2000, the 
appellant specifically indicated that she was only appealing 
the denial of death benefits under the provisions of 
38 U.S.C.A. § 1151.  

In light of the above, the Board concludes that the appellant 
is only seeking appellate review of the July 1999 rating 
decision.  The Board notes that the appellant has never 
specifically contended that the cause of the veteran's death 
was due to service or to service-connected disability.  
Accordingly, the Board will confine its consideration of the 
instant appeal to the issue of whether the appellant is 
entitled to compensation pursuant to 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died of sepsis due to pseudomembranous 
pancolitis while hospitalized at a VA medical facility in 
September 1998.

2.  The veteran's fatal pseudomembranous pancolitis developed 
as a result of recurrent Clostridium difficile infections 
contracted either during earlier VA hospitalizations, or from 
antimicrobial therapy prescribed by VA physicians starting in 
February 1998.

3.  The development of recurrent Clostridium difficile 
infections in the veteran as a result of antimicrobial 
therapy was an event that was reasonably foreseeable.

4.  The development of Clostridium difficile infections in 
the veteran as a result of VA hospitalization or prescribed 
antimicrobial therapy was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
veteran's hospital care and medical treatment.

5.  The veteran's Clostridium difficile infections were 
timely recognized and the veteran was afforded appropriate 
treatment for the infections.

6.  The proximate cause of the veteran's death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the veteran's hospital care and medical treatment; 
nor was the veteran's death the proximate result of an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for the cause of the veteran's death based on VA 
hospital care and medical treatment rendered between February 
1998 and September 1998 have not been met.  38 U.S.C.A. 
§ 1151 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the appellant's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in denying entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for the cause of 
the veteran's death, considered this claim on the merits.  
Moreover, after review of the record, the Board concludes 
that VA's duties under both the VCAA and the new regulations 
have been fulfilled.

The record reflects that the appellant was provided later in 
July 1999 with notice of the July 1999 rating decision from 
which the current appeal originates.  She was provided a 
statement of the case in February 2000 which notified her of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The appellant thereafter perfected her appeal 
of this issue.  The Board notes that the appellant was 
advised of the VCAA in the Board's December 2001 remand.  The 
Board moreover notes that the only records identified by the 
appellant as germane to the instant claim are the medical 
records maintained by the VA hospital in Milwaukee, 
Wisconsin; those records have been obtained and are on file.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
statement of the case and supplemental statements of the case 
informed the appellant of the information and evidence needed 
to substantiate her claim.  It is clear from submissions by 
and on behalf of the appellant that she is fully conversant 
with the legal requirements in this case.

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that medical opinions addressing the 
appellant's contentions were obtained from three physicians, 
each of whom reviewed the veteran's claims files and medical 
files, and two of whom are not associated with the Milwaukee, 
Wisconsin VA Medical Center (VAMC).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

The appellant contends that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  He died in September 1998 while 
hospitalized at the VAMC in Milwaukee, Wisconsin.  His 
certificate of death lists the cause of death as sepsis 
secondary to pseudomembranous pancolitis.

The medical records on file show that the veteran had a long 
history of multiple medical problems, including chronic renal 
insufficiency as well as acute renal failure requiring 
hemodialysis; chronic obstructive pulmonary disease; 
arteriosclerotic heart disease; hypertension; congestive 
heart failure; and hepatitis C infection.  He had an 
automatic implantable cardioverter/defibrillator (AICD) 
placed in 1991.

The record reflects that the veteran was hospitalized at the 
Milwaukee VAMC from February to March 1998 for a congestive 
heart failure exacerbation and for lung problems.  He denied 
experiencing any fevers, chills, diarrhea or abdominal pain.  
During the course of hospitalization, he was started on 
empiric intravenous antibiotic therapy with Clindamycin and 
Ceftizoxime for suspected pneumonia.  The veteran's condition 
improved, and the antibiotic therapy was discontinued by the 
time of his discharge.

The veteran was again hospitalized at the Milwaukee VAMC from 
March to April 1998 for problems with his AICD firing.  He 
reported on admission that he had been experiencing diarrhea 
for three days.  The veteran was empirically started on 
Flagyl for suspected Clostridium difficile infection, but 
since he was showing slow clinical improvement on that 
medication, with persistent fevers and diarrhea, he was 
changed to oral Vancomycin.  The veteran eventually tested 
negative for  Clostridium difficile and was placed back on 
Flagyl.  Although he continued to experience some diarrhea, 
his treating physicians felt it was unrelated to the 
Clostridium difficile pathogen.

The veteran was thereafter admitted to the Milwaukee VAMC 
from April to May 1998 for complaints of AICD firing and 
complaints of diarrhea of recent onset. During the course of 
hospitalization, he was determined to have a Clostridium 
difficile infection.  He was started on intravenous Flagyl, 
which was then changed to oral Vancomycin until the diarrhea 
resolved; at that time he was again placed on Flagyl.  A 
flexible sigmoidoscopy showed evidence of colitis, and the 
veteran was consequently prescribed Flagyl for use after 
discharge.

The veteran was next admitted to the Milwaukee VAMC from May 
to June 1998 for complaints of AICD firing.  He was noted to 
have recently started using Flagyl.  During the course of 
hospitalization, the veteran became hypotensive and developed 
increased body temperature; his treating physicians believed 
those symptoms might be due to sepsis.  The veteran's loose 
stools resolved on Flagyl by the time of his discharge, and 
his discharge medications included Metronidazole.  While the 
veteran was discharged to a nursing ward, he was soon 
transferred back to the intensive care unit, and remained 
hospitalized from June to August 1998; during hospitalization 
he was found to be Clostridium difficile positive, and he was 
prescribed Flagyl when discharged in August 1998.  An August 
1998 treatment note following his discharge notes that the 
veteran's wife reported that the veteran had not experienced 
any diarrhea since he arrived home.

The veteran was thereafter admitted in September 1998 for 
problems with his AICD firing.  He denied experiencing any 
fever or chills, but he reported passing loose watery stools 
for the six days prior to admission.  The veteran was brought 
to the intensive care unit, and by afternoon on the day of 
admission was running high fevers.  He was placed on 
Vancomycin and Gentamicin for possible coverage of  
Clostridium difficile, but by the second day of admission, 
his condition had deteriorated.  His stool samples were 
positive for Clostridium difficile, and he was placed on 
Flagyl, but after consultation with the infectious diseases 
unit, the veteran was placed on oral and intravenous 
Vancomycin; it was thought that the veteran was not 
completely free of his last Clostridium difficile infection.  
The veteran remained septic and was started on Aztreonam.  He 
also remained severely acidotic, hypokalemic and hypoxic, and 
was thought to be in septic shock.  Although intravenous 
Flagyl was added to his regimen of medications, his condition 
continued to deteriorate until he died within days of his 
admission.

The veteran was autopsied later in September 1998.  The 
autopsy report indicates that the veteran died of "sepsis 
(days) secondary to pseudomembranous pancolitis 
(weeks/months)".  The report indicates that other conditions 
present included atherosclerotic and ischemic cardiac 
disease, pulmonary emphysema, and arterionephrosclerosis.  
The report indicates that the veteran's entire colonic mucosa 
was studded with pseudomembranes, consistent with a 
Clostridium difficile infection, and indicated that the 
Clostridium difficile colitis was presumed to be the source 
of the sepsis from which the veteran died.  The autopsy 
reported indicates that with the veteran's cardiac compromise 
and frequent hospitalizations, he was at increased risk for 
acquiring the frequent nosocomial pathogen, and had 
diminished capacity to combat it.

In connection with the appellant's claim, the RO procured an 
opinion from the Chief of the section of Infectious Diseases 
at the Milwaukee VAMC.  In a July 1999 opinion, the 
referenced physician concluded that the veteran most likely 
acquired the Clostridium difficile organism during one of his 
previous hospitalizations, since the organism is usually a 
hospital-acquired one, made worse or precipitated by broad-
spectrum antibiotic therapy.  He noted that in most cases, 
Clostridium difficile colitis will respond either to 
cessation of the causative antibiotics, or to treatment with 
different antibiotics that are effective against that 
particular infection--usually oral Metronidazole or 
Vancomycin.  He noted that the veteran did not respond to 
appropriate therapy for reasons which were unclear, and that 
it was possible that his age or underlying medical conditions 
compromised host defenses against that particular pathogen, 
leaving him open to serious complications.  He did note that 
there were a small number of patients who will not respond to 
the therapy.  

The physician concluded that there was no evidence, in his 
review, suggesting any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the Milwaukee VAMC in furnishing the hospital 
care or medical treatment to the veteran.  He also concluded 
that there were no accidental events (with respect to whether 
an event not reasonably foreseeable occurred) involved in the 
veteran's death.  He explained that the veteran was promptly 
diagnosed with Clostridium difficile colitis after his 
admission for cardiac arrhythmias, and was treated with what 
are usually the most effective therapies.  He stressed again 
that therapy does not work in a small percentage of patients, 
and those patients die.  In summary, the physician noted that 
the veteran developed a nosocomial infection with Clostridium 
difficile almost certainly during one of his previous 
hospitalizations; that the source of the infection was likely 
the hospital itself, with his previous antibiotic therapy 
precipitating the recurrent episodes; and that there was no 
evidence of negligence or other inadequacies during the 
veteran's hospital care.

In response to the appellant's concern that the July 1999 
opinion was biased, the Board requested an independent 
medical opinion.  In June 2001, such an opinion was received 
from J.F.F., M.D., an Associate Professor of Medicine and 
Infectious Diseases.  In his opinion, Dr. F. noted that the 
veteran died from sepsis in association with the colonic 
injury caused by antibiotic-associated Clostridium difficile 
colitis.  He also noted that other serious medical conditions 
contributed to the veteran's demise.  Dr. F. pointed out that 
the fact that the veteran was septic in appearance by the 
second hospital day in September 1998 suggested that severe 
antibiotic colitis was already present on admission.  He 
noted that the ordinary pace of antibiotic colitis from onset 
to severe colitis was much slower, and that diarrhea or some 
type of abdominal symptoms or signs should have been present 
on admission in a patient with such extensive disease.  
However, he concluded that it was not likely that any failure 
of VA hospital personnel to maintain proper hygiene was the 
proximate cause of the veteran's sepsis.  He did note that it 
was possible that the veteran became colonized with 
Clostridium difficile during a previous admission, although 
he indicated that there was insufficient information to 
determine the appropriateness of infection control procedures 
during previous hospitalizations.  He also indicated that it 
was, in any event, extremely difficult to say how the veteran 
acquired the organism.

With respect to whether any negligence, carelessness, error 
in judgment or lack of proper skill by VA medical personnel 
was the proximate cause of the veteran's death, Dr. F. noted 
that Clostridium difficile is easily diagnosed and treated, 
in general.  In severe cases, however, oral Metronidazole is 
indicated, although relapses occur in up to 20 percent of 
cases.  He noted that the veteran was administered 
appropriate initial therapy with oral Metronidazole, as well 
as oral Vancomycin when the veteran did not respond to the 
initial therapy.  Dr. F. explained that the intravenous 
Gentamicin, Aztreonam and Vancomycin, along with the 
Metronidazole, should have been sufficient to cover sepsis 
from bowel flora, provided the oral Metronidazole was 
absorbed.  Dr. F. consequently concluded that it was unlikely 
that any negligence, carelessness, error in judgment or lack 
of proper skill by VA medical personnel was the proximate 
cause of the veteran's death.  He cited to medical literature 
in support of his opinion.

The Board remanded the appellant's claim in December 2001 for 
the purpose of obtaining another medical opinion addressing 
the instant claim.  The veteran's claims files and medical 
files were thereafter reviewed in February 2002 by the Chief 
of Infectious Diseases at the Madison, Wisconsin VAMC.  The 
physician recounted the veteran's medical history, the events 
leading up to his death, and the autopsy results.  He 
concluded that the possibility of pseudomembranous colitis, 
developing as a consequence of Clostridium difficile toxin 
production in the setting of exposure to anti-microbial 
therapy is a well recognized potential consequence of such 
therapy.  He noted that the most commonly implicated 
antibiotics for diarrhea due to Clostridium difficile 
infection include Clindamycin, Cephalosporins and 
Penicillins, but that virtually any antibiotic may be 
implicated.  He noted that the manufacturer package inserts 
for both Clindamycin and Ceftizoxime list pseudomembranous 
colitis as a possible adverse event of therapy.  The 
physician concluded that the possibility of the veteran 
acquiring pseudomembranous colitis due to Clostridium 
difficile through the use of Clindamycin and Ceftizoxime in 
February 1998 was a foreseeable risk of his antimicrobial 
therapy.  The physician cited to medical literature in 
support of his opinion.

Analysis

Since the veteran died in September 1998, the appellant's 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for the cause of the veteran's death must perforce have 
been filed after October 1, 1997.  The version of 38 U.S.C.A. 
§ 1151 enacted by § 422(a) of Pub. L. No. 104-204, which 
became effective October 1, 1997, is consequently the 
applicable statute in this case, and the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997, is not 
for application.  See VAOPGCPREC 40-97.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were 
service[]connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the veteran's willful 
misconduct and-- 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-- 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable...

The record reflects that the veteran died of sepsis caused by 
pseudomembranous pancolitis, in turn the result of recurrent 
Clostridium difficile infections.  The July 1999 physician 
noted that the Clostridium difficile pathogen is nosocomial, 
and that the veteran's infection almost certainly was 
contracted during or as a result of his multiple 
hospitalizations at the Milwaukee VAMC.  He noted that the 
veteran's antimicrobial therapy in particular was likely 
responsible for the multiple recurrences in the veteran's 
case.

However, even conceding that the veteran's Clostridium 
difficile infections occurred during or as a result of VA 
hospitalization, including from his prescribed antimicrobial 
therapy, there is no evidence, other than the statements of 
the appellant herself, suggesting in any way that the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care or medical treatment from February 1998 to 
September 1998.  Nor is there any evidence suggesting that 
the proximate cause of the veteran's death was an event not 
reasonably foreseeable.  Indeed, the medical evidence on file 
indicates that the opposite is true.

The evidence against the claim consists of the opinions of 
three physicians.  The July 1999 physician noted the veteran 
was promptly diagnosed with Clostridium difficile colitis 
after his admission for cardiac arrhythmias, and that he was 
treated with what are usually the most effective therapies.  
He explained the veteran's death by noting that therapy for 
the Clostridium difficile pathogen simply does not work in a 
small percentage of patients, and he concluded that there was 
no evidence suggesting any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the Milwaukee VAMC in furnishing the hospital 
care or medical treatment to the veteran.  He further 
concluded that the veteran's death was not the result of some 
event not reasonably foreseeable.  Dr. F., in his June 2001 
opinion, concluded that it was unlikely that any failure of 
VA hospital personnel to maintain proper hygiene was the 
proximate cause of the veteran's sepsis; that there was 
insufficient information to determine the appropriateness of 
infection control procedures during previous 
hospitalizations; and that the veteran was administered 
appropriate therapy for his infection but simply did not 
respond.  Like the July 1999 physician, Dr. F. concluded that 
it was unlikely that any negligence, carelessness, error in 
judgment or lack of proper skill by VA medical personnel was 
the proximate cause of the veteran's death.  The February 
2002 physician concluded that the possibility of 
pseudomembranous colitis in the setting of exposure to 
antimicrobial therapy is a well recognized potential 
consequence of such therapy, and that the possibility of the 
veteran acquiring pseudomembranous colitis due to Clostridium 
difficile through the use of Clindamycin and Ceftizoxime in 
February 1998 was a foreseeable risk of his antimicrobial 
therapy.

The Board acknowledges the appellant's contention that the 
July 1999 opinion may be biased, since the authorizing 
physician apparently heads the Infectious Diseases section at 
the Milwaukee VAMC.  The Board points out, however, that his 
opinion is supported by those of Dr. F. and the Chief of 
Infectious Diseases at the Madison VAMC.  The Board notes 
that the appellant has not challenged the June 2001 and 
February 2002 opinions or suggested that those physicians are 
biased.

In essence, the above medical opinions collectively indicate 
that the development of the ultimately fatal Clostridium 
difficile pathogen was a foreseeable risk of the veteran's 
antimicrobial therapy, that the development of the veteran's 
infection was not the result of any carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, and that the treatment for the 
veteran's infection was appropriate under the circumstances.

The evidence in support of the appellant's claim consists 
solely of the statements of the appellant herself.  However, 
there is no indication that the appellant is qualified 
through education, training, or experience to offer medical 
diagnoses, statements or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (to be codified at 38 C.F.R. § 3.159(a)(1)).  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since the July 1999, June 2001 and February 2002 medical 
opinions were proffered by physicians who are involved in the 
field of infectious diseases, and are each based on a review 
of the veteran's claims files and medical records, and as the 
appellant's assertions do not constitute competent medical 
evidence, the Board finds that the July 1999, June 2001 and 
February 2002 opinions are entitled to greater evidentiary 
weight than the appellant's statements.  Since those opinions 
are otherwise uncontradicted by any other evidence on file 
and collectively indicate that the veteran's death was not 
proximately due to an event not reasonably foreseeable, or to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care or medical treatment, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is therefore denied.


ORDER

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 based on VA hospital care 
and medical treatment rendered between February 1998 and 
September 1998 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

